DETAILED ACTION
This action is responsive to communications filed 06 April 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 and 15-16 objected to because of the following informalities:  "the bandwidth savings" recited with insufficient antecedent basis in claim 9 and 15 and "the device" recited with insufficient antecedent basis in claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas et al. (US-20190182060-A1) hereinafter Simotas in view of Uchida (US-20150363209-A1) further in view of LIN et al. (US-20100128645-A1) hereinafter Lin.
Regarding claim 1, Simotas discloses: 
A method, comprising: 
determining ([0101] discovered devices), by a processing resource ([0098] proxy server), a client type for each of a plurality of client devices connected to a first network ([0102] device type = known device equipment (e.g. chromecast, apple tv, unknown, etc.)); 
wherein the first network is configured to respond to a multicast Domain Name Service (mDNS) query with multicast query-response messages ([0168] mDNS multicast response message, e.g. for network in [FIG. 2] (i.e. the network where multicast realized to respond to a discovery request, see further [0177] e.g. delivered to target devices connected to VLAN2 and local proxy server)); 
wherein the second network is configured to respond to a mDNS query with unicast query-response messages ([0180] proxy server modifies intercepted message to create a new fabricated mDNS response message by converting the multicast message to a unicast message that will only be received by the source device, e.g. for network in [FIG. 3A] (i.e. the network where unicast realized to reduce overall network packet load, see further [0227])); and 
reconfiguring the first network to respond to mDNS query with unicast query-response messages ([0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)).  
Simotas does not explicitly disclose:
determining, by the processing resource, a first average packet count for each client type connected to the first network,
receiving, by the processing resource, a second average packet count for each client type of a plurality of client devices connected to a second network,
computing, by the processing resource for each client type in the first network, a difference between the first average packet count of the client type and the second average packet count for a corresponding client type in the second network;
reconfiguring the first network to respond to mDNS query with unicast query-response messages based on a determination that the difference between the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold.
However, Uchida discloses:
determining, by the processing resource ([0145] CPU), a first average packet count for each client type connected to the first network ([0145] calculates the average number of packets, e.g. for the packet type that is associated with a certain device (i.e. for devices on a first network is a first average packet count)),
receiving, by the processing resource ([0145] CPU), a second average packet count for each client type of a plurality of client devices connected to a second network ([0145] calculates the average number of packets, e.g. for the packet type that is associated with a certain device (i.e. for devices on a second network is a second average packet count)),
reconfiguring based on a determination that the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold ([0146] if the average number of packets is greater than the threshold, the operation flag of the device or the like is being selected to ON, if not, then OFF (i.e. different configurations) [0145] e.g. for the packet type that is associated with a certain device, server calculates the average number of packets per second and determines if it is greater than a threshold (i.e. average packet associated for a type of client on a network being above a threshold for a specific packet type) [0144] number of packets with a specific port number or packet type (i.e. first average packet count for one type of packet, and second average packet count for a second type of packet, for the packet type associated with a certain device)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Uchida to have determined a first and second average packet counts for devices in different networks so as to reconfigure devices when the averages exceed a threshold. One of ordinary skill in the art would have been motivated to do so to select a device to be on or off based on the average number of packets being greater or less than a threshold (Uchida, [0145-0146]).
Simotas-Uchida do not explicitly disclose:
computing, by the processing resource for each client type in the first network, a difference between the first average packet count of the client type and the second average packet count for a corresponding client type in the second network;
reconfiguring the first network to respond to mDNS query with unicast query-response messages based on a determination that the difference between the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold.
However, Lin discloses:
computing, by the processing resource for each client type in the first network, a difference between the first average packet count of the client type and the second average packet count for a corresponding client type in the second network ([0061] the average communications interval may be a real-time or running average of the number of packets communicated within a specified time period [0063] e.g. less than or equal to 60ms, or greater than 10 ms, or between 10 ms and 60 ms, for traffic profile selection (i.e. computed for different networks, e.g. based on traffic profiles utilized) [0026] traffic profile selection may be made on types of usage of the wireless devices (see [FIG. 1] at least where types of usage for wireless devices 102 (phone), 104 (PDA), 106 (computer) etc.) [0021] e.g. devices to interface with one or more communications networks [0023] where traffic profile selected for enhancing communications, e.g. for device communicating with any number of networks (i.e. for determining on a type of usage for a device connected to different networks whether <= 60ms, > 10ms, or between/etc.), networks including internet, public access, private access, virtual, and other types, where data connection may be fiber optic, DSL, t1, satellite, WiMAX, power line, or any other lines/links/connections (i.e. for phones, PDAs, computers, average number of packets on a certain network) [0016] different levels of traffic as determined by the WLAN device associated with one or more states, modes, profiles, that may be linked with specific communications applications);
reconfiguring based on the difference between the first average packet count and the second average packet count ([0017-0018] traffic profiles selected based on packet communication information, e.g. average number of packets received during a beacon interval [0016] different levels of traffic as determined by the WLAN device associated with one or more states, modes, profiles, that may be linked with specific communications applications [0023] where traffic profile selected (i.e. reconfiguring) for enhancing communications, e.g. for device communicating with any number of networks, networks including internet, public access, private access, virtual, and other types, where data connection may be fiber optic, DSL, t1, satellite, WiMAX, power line, or any other lines/links/connections (i.e. for phones, PDAs, computers, average number of packets on a certain network)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida in view of Lin to have computed a difference between the first and second average packet count so as to reconfigure a first network to respond to a mDNS query with unicast query-response based on a determination that the difference between the average packet counts is above a first predefined threshold for a client type. One of ordinary skill in the art would have been motivated to do so to select different traffic profiles to conserve power and maximize data throughput (Lin, [0016]) and reduce overall network packet load (e.g. unicast v multicast) (Simotas, [0227). 
Regarding claim 8, Simotas-Uchida-Lin disclose: 
The method of claim 1, set forth above, 
Simotas discloses:
wherein the first network and the second network are customer broadcast networks ([0074] mDNS messages normally restricted to a single layer 2 network or “broadcast domain” (i.e. broadcast network)).  
Regarding claim 9, Simotas discloses: 
A network orchestrator ([0098] proxy server), comprising: 
at least one hardware processor ([0251-0252] proxy server similar architecture as [FIG. 7] e.g. memory with processor); and a non-transitory computer readable storing instructions that when executed by a hardware processor cause the hardware processor ([0251-0252] proxy server similar architecture as [FIG. 7] e.g. memory with processor [0263] instructions on a computer readable medium) to: 
determine a client type for each of a plurality of client devices in a first network ([0101] discovered devices [0102] device type = known device equipment (e.g. chromecast, apple tv, unknown, etc.)); 
wherein the first network is configured to respond to a multicast Domain Name Service (mDNS) query with multicast query-response messages ([0168] mDNS multicast response message, e.g. for network in [FIG. 2] (i.e. the network where multicast realized to respond to a discovery request, see further [0177] e.g. delivered to target devices connected to VLAN2 and local proxy server)); 
wherein the second network is configured to respond to an mDNS query with unicast query-response messages ([0180] proxy server modifies intercepted message to create a new fabricated mDNS response message by converting the multicast message to a unicast message that will only be received by the source device, e.g. for network in [FIG. 3A] (i.e. the network where unicast realized to reduce overall network packet load, see further [0227])); and
reconfigure, the first network to respond to mDNS query with unicast query-response messages ([0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)).  
Simotas does not explicitly disclose:
determine a first average packet count for each client type connected to the first network,
receive a second average packet count for each client type of a plurality of client devices connected to a second network,
compute, for each client type in the first network, a difference between the first average packet count of the client type and the second average packet count for a corresponding client type in the second network;
reconfigure, the first network to respond to mDNS query with unicast query-response messages based on a determination that the difference between the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold.
However, Uchida discloses:
determine a first average packet count for each client type connected to the first network ([0145] calculates the average number of packets, e.g. for the packet type that is associated with a certain device (i.e. for devices on a first network is a first average packet count)),
receive a second average packet count for each client type of a plurality of client devices connected to a second network ([0145] calculates the average number of packets, e.g. for the packet type that is associated with a certain device (i.e. for devices on a second network is a second average packet count)),
reconfigure based on a determination that the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold ([0146] if the average number of packets is greater than the threshold, the operation flag of the device or the like is being selected to ON, if not, then OFF (i.e. different configurations) [0145] e.g. for the packet type that is associated with a certain device, server calculates the average number of packets per second and determines if it is greater than a threshold (i.e. average packet associated for a type of client on a network being above a threshold for a specific packet type) [0144] number of packets with a specific port number or packet type (i.e. first average packet count for one type of packet, and second average packet count for a second type of packet, for the packet type associated with a certain device)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Uchida to have determined a first and second average packet counts for devices in different networks so as to reconfigure devices when the averages exceed a threshold. One of ordinary skill in the art would have been motivated to do so to select a device to be on or off based on the average number of packets being greater or less than a threshold (Uchida, [0145-0146]).
Simotas-Uchida do not explicitly disclose:
compute, for each client type in the first network, a difference between the first average packet count of the client type and the second average packet count for a corresponding client type in the second network;
reconfigure, the first network to respond to mDNS query with unicast query-response messages based on a determination that the difference between the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold.
However, Lin discloses:
compute, for each client type in the first network, a difference between the first average packet count of the client type and the second average packet count for a corresponding client type in the second network ([0061] the average communications interval may be a real-time or running average of the number of packets communicated within a specified time period [0063] e.g. less than or equal to 60ms, or greater than 10 ms, or between 10 ms and 60 ms, for traffic profile selection (i.e. computed for different networks, e.g. based on traffic profiles utilized) [0026] traffic profile selection may be made on types of usage of the wireless devices (see [FIG. 1] at least where types of usage for wireless devices 102 (phone), 104 (PDA), 106 (computer) etc.) [0021] e.g. devices to interface with one or more communications networks [0023] where traffic profile selected for enhancing communications, e.g. for device communicating with any number of networks (i.e. for determining on a type of usage for a device connected to different networks whether <= 60ms, > 10ms, or between/etc.), networks including internet, public access, private access, virtual, and other types, where data connection may be fiber optic, DSL, t1, satellite, WiMAX, power line, or any other lines/links/connections (i.e. for phones, PDAs, computers, average number of packets on a certain network) [0016] different levels of traffic as determined by the WLAN device associated with one or more states, modes, profiles, that may be linked with specific communications applications);
reconfigure based on the difference between the first average packet count and the second average packet count ([0017-0018] traffic profiles selected based on packet communication information, e.g. average number of packets received during a beacon interval [0016] different levels of traffic as determined by the WLAN device associated with one or more states, modes, profiles, that may be linked with specific communications applications [0023] where traffic profile selected (i.e. reconfiguring) for enhancing communications, e.g. for device communicating with any number of networks, networks including internet, public access, private access, virtual, and other types, where data connection may be fiber optic, DSL, t1, satellite, WiMAX, power line, or any other lines/links/connections (i.e. for phones, PDAs, computers, average number of packets on a certain network)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida in view of Lin to have computed a difference between the first and second average packet count so as to reconfigure a first network to respond to a mDNS query with unicast query-response based on a determination that the difference between the average packet counts is above a first predefined threshold for a client type. One of ordinary skill in the art would have been motivated to do so to select different traffic profiles to conserve power and maximize data throughput (Lin, [0016]) and reduce overall network packet load (e.g. unicast v multicast) (Simotas, [0227). 
Regarding claims 13 and 18, they do not further define nor teach over the limitations of claim 8, therefore, claims 13 and 18 are rejected for at least the same reasons set forth above as in claim 8.
Claim 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas-Uchida-Lin in view of Cartsonis et al. (US-6584501-B1) hereinafter Cartsonis.
Regarding claim 2, Simotas-Uchida-Lin disclose: 
The method of claim 1, set forth above, wherein reconfiguring the first network to respond to mDNS query with the unicast query-response messages further comprising: 
Simotas discloses:
receiving an instruction from the network device associated with the administrator to reconfigure the first network to respond to mDNS query with unicast query-response messages ([0137] proxy server applying its network rules (i.e. instruction) and converting the multicast response to a unicast response [0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)); and 
24in response to the receiving the instruction, reconfiguring the first network to respond to mDNS query with unicast query-response messages ([0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)).  
Simotas does not explicitly disclose:
transmitting the difference to a network device associated with an administrator of the first network;
However, Cartsonis discloses:
transmitting the difference to a network device associated with an administrator of the first network ([col. 1, ls. 52-col. 2, ls. 60] plurality of thread names associated with a thread graphic, e.g. color-coded with respect to various quantitative measures such as number of packets; thread, e.g. sequence of packets transmitted between two or more nodes and forming a discrete transaction between the nodes, where packets are monitored by the network analyzer (i.e. measured number of packets per thread transmitted to analyzer, e.g. to denote differences, see [FIGs. 2-6]) where the method enables the user to quickly identify performance problems in network traffic and application behavior (i.e. an administrator));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Cartsonis to have transmitted the difference to a network device associated with an administrator. One of ordinary skill in the art would have been motivated to do so to enable a user to quickly identify performance problems in network traffic and application behavior (Cartsonis, [col. 1, ls. 52-67]).
Regarding claim 3, Simotas-Uchida-Lin-Cartsonis disclose: 
The method of claim 2, set forth above, wherein the method further comprises 
Simotas-Uchida-Lin do not explicitly disclose:
displaying the difference on a user interface of the network device associated with the administrator of the first network.  
However, Cartsonis discloses:
displaying the difference on a user interface of the network device associated with the administrator of the first network ([col. 1, ls. 52-col. 2, ls. 60] plurality of thread names associated with a thread graphic, e.g. color-coded with respect to various quantitative measures such as number of packets; thread, e.g. sequence of packets transmitted between two or more nodes and forming a discrete transaction between the nodes, where packets are monitored by the network analyzer (i.e. measured number of packets per thread transmitted to analyzer, e.g. to denote differences, see [FIGs. 2-6]) where the method enables the user to quickly identify performance problems in network traffic and application behavior (i.e. an administrator)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Cartsonis to have transmitted the difference to a network device associated with an administrator. One of ordinary skill in the art would have been motivated to do so to enable a user to quickly identify performance problems in network traffic and application behavior (Cartsonis, [col. 1, ls. 52-67]).
Regarding claim 10, it does not further define nor teach over the limitations of claim 2, therefore, claim 10 is rejected for at least the same reasons set forth above as in claim 2.
Claim 4, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas-Uchida-Lin in view of Atlas et al. (US-9071541-B2) hereinafter Atlas.
Regarding claim 4, Simotas-Uchida-Lin disclose: 
The method of claim 1, set forth above, wherein reconfiguring of the first network further comprising: 
Simotas discloses:
reconfiguring the first network to respond to mDNS query with unicast query-response messages ([0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)).
Simotas does not explicitly disclose:
computing, by the processing resource, a first bandwidth consumption of the first network based on the average packet count for each client type connected to the first network, wherein the bandwidth consumption for each client type connected to the first network is computed based on the first average packet count of each client type in the first network, a count of each client type in the first network, and a number of network devices sharing a VLAN with the plurality of client devices; 
computing, by the processing resource, a second bandwidth consumption of the second network based on the second average packet count for each client type connected to the second network and a count of each client type in the second network; 
generating, by the processing resource, a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption; and 
reconfiguring based on a determination that the bandwidth difference is above a second predefined threshold.
However, Uchida discloses:
reconfiguring based on a determination that the first average packet count and the second average packet count for at least one client type of the first network is above a first predefined threshold ([0146] if the average number of packets is greater than the threshold, the operation flag of the device or the like is being selected to ON, if not, then OFF (i.e. different configurations) [0145] e.g. for the packet type that is associated with a certain device, server calculates the average number of packets per second and determines if it is greater than a threshold (i.e. average packet associated for a type of client on a network being above a threshold for a specific packet type) [0144] number of packets with a specific port number or packet type (i.e. first average packet count for one type of packet, and second average packet count for a second type of packet, for the packet type associated with a certain device)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Uchida to have determined a first and second average packet counts for devices in different networks so as to reconfigure devices when the averages exceed a threshold. One of ordinary skill in the art would have been motivated to do so to select a device to be on or off based on the average number of packets being greater or less than a threshold (Uchida, [0145-0146]).
Simotas-Uchida do not explicitly disclose:
computing, by the processing resource, a first bandwidth consumption of the first network based on the average packet count for each client type connected to the first network, wherein the bandwidth consumption for each client type connected to the first network is computed based on the first average packet count of each client type in the first network, a count of each client type in the first network, and a number of network devices sharing a VLAN with the plurality of client devices; 
computing, by the processing resource, a second bandwidth consumption of the second network based on the second average packet count for each client type connected to the second network and a count of each client type in the second network; 
generating, by the processing resource, a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption; and 
reconfiguring based on the bandwidth difference.
However, Lin discloses:
reconfiguring based on the difference between the first average packet count and the second average packet count ([0017-0018] traffic profiles selected based on packet communication information, e.g. average number of packets received during a beacon interval [0016] different levels of traffic as determined by the WLAN device associated with one or more states, modes, profiles, that may be linked with specific communications applications [0023] where traffic profile selected (i.e. reconfiguring) for enhancing communications, e.g. for device communicating with any number of networks, networks including internet, public access, private access, virtual, and other types, where data connection may be fiber optic, DSL, t1, satellite, WiMAX, power line, or any other lines/links/connections (i.e. for phones, PDAs, computers, average number of packets on a certain network)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida in view of Lin to have computed a difference between the first and second average packet count so as to reconfigure the network. One of ordinary skill in the art would have been motivated to do so to select different traffic profiles to conserve power and maximize data throughput (Lin, [0016]).
Simotas-Uchida-Lin do not explicitly disclose:
computing, by the processing resource, a first bandwidth consumption of the first network based on the average packet count for each client type connected to the first network, wherein the bandwidth consumption for each client type connected to the first network is computed based on the first average packet count of each client type in the first network, a count of each client type in the first network, and a number of network devices sharing a VLAN with the plurality of client devices; 
computing, by the processing resource, a second bandwidth consumption of the second network based on the second average packet count for each client type connected to the second network and a count of each client type in the second network; 
generating, by the processing resource, a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption; and 
reconfiguring based on bandwidth.
However, Atlas discloses:
computing, by the processing resource ([col. 7, ls. 12-23] router), a first bandwidth consumption of the first network based on the average packet count for each client type connected to the first network ([col. 7, ls. 12-23] routers measure amount of bandwidth in use and compute currently available bandwidth as a difference between the link capacity and the sum of reserved bandwidth and measured IP/LDP packet bandwidth), wherein the bandwidth consumption for each client type connected to the first network is computed based on the first average packet count of each client type in the first network ([col. 7, ls. 12-23] e.g. sum of reserved bandwidth and measured IP/LDP packet bandwidth), a count of each client type in the first network ([col. 5, ls. 1-3] VLANs [col. 24, ls. 52-col. 25, ls. 3] “n” denotes number of nodes in the network (i.e. for 1 node, there would be 1 type, e.g. 1 of type)), and a number of network devices sharing a VLAN with the plurality of client devices ([col. 5, ls. 1-3] VLANs [col. 24, ls. 52-col. 25, ls. 3] “n” denotes number of nodes in the network (i.e. in the VLAN)); 
computing, by the processing resource  ([col. 7, ls. 12-23] router), a second bandwidth consumption of the second network based on the second average packet count for each client type connected to the second network and a count of each client type in the second network ([col. 7, ls. 12-23] routers measure amount of bandwidth in use and compute currently available bandwidth as a difference between the link capacity and the sum of reserved bandwidth and measured IP/LDP packet bandwidth); 
generating, by the processing resource ([col. 7, ls. 12-23] router), a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption ([col. 7, ls. 12-65] routers exchange computed available bandwidth information, e.g. for traffic engineering that executes a CSPF algorithm subject to a bandwidth constraint that requires each link of a computed path from router 10A to 10D to have at least a specified amount of bandwidth currently unreserved by RSVP-TE, e.g. comparing available bandwidths to find the lowest available bandwidth value for path 16A); and 
reconfiguring based on bandwidth ([col. 7, ls. 45-col. 8, ls. 22] lowest available bandwidth value of the various links may be used as the minimum available bandwidth for path 16A and assigns each of the flows to one of paths that constitute the ECMP set to router 10D based on respective computed weights for paths).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin in view of Atlas to have also computed bandwidth consumption based on average packet count, number of each client type and number of devices sharing a VLAN, to generate a bandwidth difference to reconfigure the network to respond in unicast. One of ordinary skill in the art would have been motivated to do so to subject the network to balancing network traffic (Atlas, [abstract]) and utilize unicast to reduce overall network packet load (Simotas, [0227]).
Regarding claim 11, it does not further define nor teach over the limitations of claim 4, therefore, claim 11 is rejected for at least the same reasons set forth above as in claim 4.
Regarding claim 16, Simotas discloses:
A method, comprising: 
28determining ([0101] discovered devices), by a processing resource ([0098] proxy server), a client type for each of a plurality of client devices in the first network ([0102] device type = known device equipment (e.g. chromecast, apple tv, unknown, etc.)); 
wherein the first network is configured to respond to a multicast Domain Name Service (mDNS) query with a multicast query-response messages ([0168] mDNS multicast response message, e.g. for network in [FIG. 2] (i.e. the network where multicast realized to respond to a discovery request, see further [0177] e.g. delivered to target devices connected to VLAN2 and local proxy server)); 
wherein the second network is configured to respond to a mDNS query with unicast query-response messages ([0180] proxy server modifies intercepted message to create a new fabricated mDNS response message by converting the multicast message to a unicast message that will only be received by the source device, e.g. for network in [FIG. 3A] (i.e. the network where unicast realized to reduce overall network packet load, see further [0227])); and 
reconfiguring, by the device, the first network to respond to mDNS query with the unicast query-response messages ([0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)).
Simotas does not explicitly disclose:
determining a count of network devices sharing the first network with the plurality of client devices;
determining, by the processing resource, a first average packet count for each client type connected to the first network,
receiving, by the processing resource, a second average packet count for each client type of a plurality of client devices connected to a second network,
computing, by the processing resource for each client type connected to the first network, a first bandwidth consumption of the client type, wherein the first bandwidth consumption of the client type is computed based on the first average packet count of the client type, a count of the plurality of client devices of the client type, and a number of network devices sharing a VLAN with the plurality of client devices of the client type; 
computing, by the processing resource, a second bandwidth consumption of the second network based on a second average packet count for each client type connected to the second network and a count of each client type in the second network; 
generating, by the device, a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption;
reconfiguring, by the device, the first network to respond to mDNS query with the unicast query-response messages based on the bandwidth difference.
However, Uchida discloses:
determining, by the processing resource ([0145] CPU), a first average packet count for each client type connected to the first network ([0145] calculates the average number of packets, e.g. for the packet type that is associated with a certain device (i.e. for devices on a first network is a first average packet count)),
receiving, by the processing resource ([0145] CPU), a second average packet count for each client type of a plurality of client devices connected to a second network ([0145] calculates the average number of packets, e.g. for the packet type that is associated with a certain device (i.e. for devices on a second network is a second average packet count)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Uchida to have determined a first and second average packet counts for devices in different networks. One of ordinary skill in the art would have been motivated to do so to select a device to be on or off based on the average number of packets being greater or less than a threshold (Uchida, [0145-0146]).
Simotas-Uchida do not explicitly disclose:
determining a count of network devices sharing the first network with the plurality of client devices;
computing, by the processing resource for each client type connected to the first network, a first bandwidth consumption of the client type, wherein the first bandwidth consumption of the client type is computed based on the first average packet count of the client type, a count of the plurality of client devices of the client type, and a number of network devices sharing a VLAN with the plurality of client devices of the client type; 
computing, by the processing resource, a second bandwidth consumption of the second network based on a second average packet count for each client type connected to the second network and a count of each client type in the second network; 
generating, by the device, a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption;
reconfiguring, by the device, the first network to respond to mDNS query with the unicast query-response messages based on the bandwidth difference.
However, Lin discloses:
reconfiguring based on the difference between the first average packet count and the second average packet count ([0017-0018] traffic profiles selected based on packet communication information, e.g. average number of packets received during a beacon interval [0016] different levels of traffic as determined by the WLAN device associated with one or more states, modes, profiles, that may be linked with specific communications applications [0023] where traffic profile selected (i.e. reconfiguring) for enhancing communications, e.g. for device communicating with any number of networks, networks including internet, public access, private access, virtual, and other types, where data connection may be fiber optic, DSL, t1, satellite, WiMAX, power line, or any other lines/links/connections (i.e. for phones, PDAs, computers, average number of packets on a certain network)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida in view of Lin to have computed a difference between the first and second average packet count so as to reconfigure a first network to respond to a mDNS query with unicast query-response based on a determination that the difference between the average packet counts is above a first predefined threshold for a client type. One of ordinary skill in the art would have been motivated to do so to select different traffic profiles to conserve power and maximize data throughput (Lin, [0016]) and reduce overall network packet load (e.g. unicast v multicast) (Simotas, [0227).
Simotas-Uchida-Lin do not explicitly disclose:
determining a count of network devices sharing the first network with the plurality of client devices;
computing, by the processing resource for each client type connected to the first network, a first bandwidth consumption of the client type, wherein the first bandwidth consumption of the client type is computed based on the first average packet count of the client type, a count of the plurality of client devices of the client type, and a number of network devices sharing a VLAN with the plurality of client devices of the client type; 
computing, by the processing resource, a second bandwidth consumption of the second network based on a second average packet count for each client type connected to the second network and a count of each client type in the second network; 
generating, by the device, a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption;
reconfiguring, by the device, the first network to respond to mDNS query with the unicast query-response messages based on the bandwidth difference.
However, Atlas discloses:
determining a count of network devices sharing the first network with the plurality of client devices ([col. 5, ls. 1-3] VLANs [col. 24, ls. 52-col. 25, ls. 3] “n” denotes number of nodes in the network (i.e. in the VLAN));
computing, by the processing resource ([col. 7, ls. 12-23] router) for each client type connected to the first network, a first bandwidth consumption of the client type, ([col. 7, ls. 12-23] routers measure amount of bandwidth in use and compute currently available bandwidth as a difference between the link capacity and the sum of reserved bandwidth and measured IP/LDP packet bandwidth), wherein the first bandwidth consumption of the client type is computed based on the first average packet count of the client type ([col. 7, ls. 12-23] e.g. sum of reserved bandwidth and measured IP/LDP packet bandwidth), a count of the plurality of client devices of the client type ([col. 5, ls. 1-3] VLANs [col. 24, ls. 52-col. 25, ls. 3] “n” denotes number of nodes in the network (i.e. for 1 node, there would be 1 type, e.g. 1 of type)), and a number of network devices sharing a VLAN with the plurality of client devices of the client type ([col. 5, ls. 1-3] VLANs [col. 24, ls. 52-col. 25, ls. 3] “n” denotes number of nodes in the network (i.e. in the VLAN)); 
computing, by the processing resource  ([col. 7, ls. 12-23] router), a second bandwidth consumption of the second network based on the second average packet count for each client type connected to the second network and a count of each client type in the second network ([col. 7, ls. 12-23] routers measure amount of bandwidth in use and compute currently available bandwidth as a difference between the link capacity and the sum of reserved bandwidth and measured IP/LDP packet bandwidth); 
generating, by the device ([col. 7, ls. 12-23] router), a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption ([col. 7, ls. 12-65] routers exchange computed available bandwidth information, e.g. for traffic engineering that executes a CSPF algorithm subject to a bandwidth constraint that requires each link of a computed path from router 10A to 10D to have at least a specified amount of bandwidth currently unreserved by RSVP-TE, e.g. comparing available bandwidths to find the lowest available bandwidth value for path 16A); and 
reconfiguring based on the bandwidth difference ([col. 7, ls. 45-col. 8, ls. 22] lowest available bandwidth value of the various links may be used as the minimum available bandwidth for path 16A and assigns each of the flows to one of paths that constitute the ECMP set to router 10D based on respective computed weights for paths).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin in view of Atlas to have also computed bandwidth consumption based on average packet count, number of each client type and number of devices sharing a VLAN, to generate a bandwidth difference to reconfigure the network to respond in unicast based on the bandwidth difference. One of ordinary skill in the art would have been motivated to do so to subject the network to balancing network traffic (Atlas, [abstract]) to select different traffic profiles to conserve power and maximize data throughput (Lin, [0016]) and reduce overall network packet load (e.g. unicast v multicast) (Simotas, [0227).
Claim 5-6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas-Uchida-Lin-Atlas in view of YERMAKOV et al. (US-20180123901-A1) hereinafter Yermakov.
Regarding claim 5, Simotas-Uchida-Lin-Atlas disclose: 
The method of claim 4, set forth above, wherein the method further comprises 
Simotas-Uchida-Lin-Atlas do not explicitly disclose: 
displaying the bandwidth difference on a user interface of the network device.  
However, Yermakov discloses:
displaying the bandwidth difference on a user interface of the network device ([0049] graphical display of each customer’s historical, current or predicted bandwidth utilization, e.g. [FIG. 1C] (i.e. differences by varying values)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin-Atlas in view of Yermakov to have displayed bandwidth information. One of ordinary skill in the art would have been motivated to do so to display to customers their desired statistics such as bandwidth utilization (Yermakov, [0015]).
Regarding claim 6, Simotas-Uchida-Lin-Atlas disclose: 
The method of claim 4, set forth above, wherein the method further comprises 
Simotas-Uchida-Lin-Atlas do not explicitly disclose:
displaying the bandwidth difference on a user interface of an external server configured for managing the first network.  
However, Yermakov discloses:
displaying the bandwidth difference on a user interface of an external server configured for managing the first network ([0049] graphical display of each customer’s historical, current or predicted bandwidth utilization, e.g. [FIG. 1C] (i.e. differences by varying values) [0029] customer may own networks, e.g. customer A for networks 101-1 and 101-3, and the customer purchases service capacity in the form of bandwidth from the connectivity service provider for each client node that it wishes to provide service to [0073] customer may monitor the network usage of its end users to detect potential suspicious activity or network abuse (i.e. customer manages network for its users)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin-Atlas in view of Yermakov to have displayed bandwidth information. One of ordinary skill in the art would have been motivated to do so to display to customers their desired statistics such as bandwidth utilization (Yermakov, [0015]).
Regarding claim 12, it does not further define nor teach over the limitations of claim 5, therefore, claim 12 is rejected for at least the same reasons set forth above as in claim 5.
Regarding claim 19, Simotas-Uchida-Lin-Atlas disclose:
The method of claim 16, set forth above,
Simotas-Uchida-Lin-Atlas does not explicitly disclose:
wherein the bandwidth difference is highlighted on a user interface device of the external server based on a percentage difference between the first bandwidth consumption and second bandwidth consumption.  
However, Yermakov discloses:
wherein the bandwidth difference is highlighted on a user interface device of the external server based on a percentage difference between the first bandwidth consumption and second bandwidth consumption ([0049] graphical display of each customer’s historical, current or predicted bandwidth utilization, e.g. [FIG. 1C] (i.e. differences by varying values) [0029] customer may own networks, e.g. customer A for networks 101-1 and 101-3, and the customer purchases service capacity in the form of bandwidth from the connectivity service provider for each client node that it wishes to provide service to [0073] customer may monitor the network usage of its end users to detect potential suspicious activity or network abuse (i.e. customer manages network for its users)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin-Atlas in view of Yermakov to have displayed bandwidth information. One of ordinary skill in the art would have been motivated to do so to display to customers their desired statistics such as bandwidth utilization (Yermakov, [0015]).
Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas-Uchida-Lin-Atlas in view of Okamoto et al. (US-20150229584-A1) hereinafter Okamoto.
Regarding claim 7, Simotas-Uchida-Lin-Atlas disclose: 
The method of claim 4, set forth above, wherein the method further comprises the steps of: 
Simotas-Uchida-Lin do not explicitly disclose: 
computing a bandwidth savings of the first network based on the bandwidth difference between the first network and the second network; 
transmitting the bandwidth savings as a recommendation to the network device associated with administrator of the first network; and 
displaying the recommendation on the user interface of the network device.  
However, Atlas discloses:
computing a bandwidth savings of the first network based on the bandwidth difference between the first network and the second network ([col. 25, ls. 65-col. 26, ls. 18] dynamic load balancing of packet flows over time that changes responsive to available bandwidth conditions of the underlying links of path in the ECMP set, e.g. higher computed amount of bandwidth (i.e. bandwidth savings) with next-hop router 210A than 210B (i.e. first/second networks)); 
Atlas does not explicitly disclose:
transmitting the bandwidth savings as a recommendation to the network device associated with administrator of the first network; and 
displaying the recommendation on the user interface of the network device.
However, Okamoto discloses:
transmitting the bandwidth savings as a recommendation to the network device associated with administrator of the first network ([0101] recommends use of bandwidth boosting service to user device); and 
displaying the recommendation on the user interface of the network device ([0101] e.g. appear as a pop-up window displayed (i.e. bandwidth boosting recommendation)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin-Atlas in view of Okamoto to have transmitted bandwidth savings as a recommendation and displayed it on an interface. One of ordinary skill in the art would have been motivated to do so when sub-optimal bandwidth is detected where the bandwidth boosting service is configured to supplement a primary connection with additional bandwidth (Okamoto, [abstract] [0101]).
Regarding claims 14 and 20, they do not further define nor teach over the limitations of claim 7, therefore, claims 14 and 20 are rejected for at least the same reasons set forth above as in claim 7.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas-Uchida-Lin-Okamoto.
Regarding claim 15, Simotas-Uchida-Lin disclose:
The network orchestrator of claim 9, set forth above,
Simotas-Uchida-Lin do not explicitly disclose:
wherein the predefined threshold is set based on a percentage of the bandwidth savings of the first network.  
However, Okamoto discloses:
wherein the predefined threshold is set based on a percentage of the bandwidth savings of the first network ([0055] supplemental bandwidth limit (e.g. threshold percentage of a total wireless plan amount)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Uchida-Lin in view of Okamoto to have the threshold set on a percentage of bandwidth savings. One of ordinary skill in the art would have been motivated to do so to set a supplemental bandwidth limit (Okamoto, [0055]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simotas-Uchida-Lin-Atlas-Cartsonis-Yermakov.
Regarding claim 17, Simotas-Uchida-Lin-Atlas disclose:
The method of claim 16, set forth above, wherein reconfiguring the first network to respond to mDNS query with the unicast query-response messages based on the bandwidth difference comprises: 
Simotas discloses:
receiving, at the processing resource, an instruction from the administrator to reconfigure the first network to respond to mDNS query with unicast query-response messages ([0137] proxy server applying its network rules (i.e. instruction) and converting the multicast response to a unicast response [0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)); and 
24 in response to the receiving the instruction, reconfiguring the first network to respond to mDNS query with unicast query-response messages ([0180] mechanism tricks the source device to think that it communicates with the target device (i.e. by replacing the original multicast destination MAC to MAC of source, the multicast message is converted to the unicast message which allows the source device to communicate with the local proxy server) [0227] e.g. Unicast utilized to reduce overall network packet load (i.e. compared to multicast)).  
Simotas does not explicitly disclose:
29transmitting the bandwidth difference to an external server managed by the administrator of the first network; 
displaying the bandwidth difference on a user interface of the external server;
However, Atlas discloses:
Generating a bandwidth difference between the first network and second network by comparing the first bandwidth consumption and second bandwidth consumption ([col. 7, ls. 12-65] routers exchange computed available bandwidth information, e.g. for traffic engineering that executes a CSPF algorithm subject to a bandwidth constraint that requires each link of a computed path from router 10A to 10D to have at least a specified amount of bandwidth currently unreserved by RSVP-TE, e.g. comparing available bandwidths to find the lowest available bandwidth value for path 16A); and 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Atlas to have also computed bandwidth consumption based on average packet count, number of each client type and number of devices sharing a VLAN, to generate a bandwidth difference to reconfigure the network to respond in unicast. One of ordinary skill in the art would have been motivated to do so to subject the network to balancing network traffic (Atlas, [abstract]) and utilize unicast to reduce overall network packet load (Simotas, [0227]).
Simotas-Atlas does not explicitly disclose:
29transmitting the difference to an external server managed by the administrator of the first network; 
displaying the bandwidth difference on a user interface of the external server;
However, Cartsonis discloses:
transmitting the difference to an external server managed by the administrator of the first network ([col. 1, ls. 52-col. 2, ls. 60] plurality of thread names associated with a thread graphic, e.g. color-coded with respect to various quantitative measures such as number of packets; thread, e.g. sequence of packets transmitted between two or more nodes and forming a discrete transaction between the nodes, where packets are monitored by the network analyzer (i.e. measured number of packets per thread transmitted to analyzer, e.g. to denote differences, see [FIGs. 2-6]) where the method enables the user to quickly identify performance problems in network traffic and application behavior (i.e. an administrator));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas in view of Cartsonis to have transmitted the difference to a network device associated with an administrator. One of ordinary skill in the art would have been motivated to do so to enable a user to quickly identify performance problems in network traffic and application behavior (Cartsonis, [col. 1, ls. 52-67])29
Simotas-Atlas-Cartsonis do not explicitly disclose:
displaying the bandwidth difference on a user interface of the external server.  
However, Yermakov discloses:
displaying the bandwidth difference on a user interface of the external server ([0049] graphical display of each customer’s historical, current or predicted bandwidth utilization, e.g. [FIG. 1C] (i.e. differences by varying values) [0029] customer may own networks, e.g. customer A for networks 101-1 and 101-3, and the customer purchases service capacity in the form of bandwidth from the connectivity service provider for each client node that it wishes to provide service to [0073] customer may monitor the network usage of its end users to detect potential suspicious activity or network abuse (i.e. customer manages network for its users)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Simotas-Atlas-Cartsonis in view of Yermakov to have displayed bandwidth information. One of ordinary skill in the art would have been motivated to do so to display to customers their desired statistics such as bandwidth utilization (Yermakov, [0015]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (CN-104283979-A) METHOD, DEVICE AND SYSTEM FOR TRANSMITTING PACKET IN MULTICAST DOMAIN NAME SYSTEM;
Flick et al. (WO-2015047335-A1) MANAGING MULTICAST TRANSMISSIONS;
Wang et al. (WO-2015003566-A1) METHOD FOR TRANSMITTING KNOWN-ANSWER SERVICE PACKETS IN MULTICAST DOMAIN NAME SYSTEM IN VIRTUAL LOCAL AREA NETWORK, INVOLVES CONVERTING UNICAST RESPONSE PACKET INTO MULTICAST KNOWN-ANSWER SERVICE RESPONSE PACKET BY RELAY;
Wang et al. (CN-109981819-A) MDNS MESSAGE PROCESSING METHOD, DEVICE AND NETWORK SYSTEM;
Warrick (US-20210126894-A1) MODIFYING MULTICAST DOMAIN NAME SERVICE (MDNS) RESPONSES TO CONTROL ASSIGNMENT OF DISCOVERABLE RESOURCE PROVIDING DEVICES AVAILABLE ON NETWORK. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
5/13/22